NEWS RELEASE AVERE ENERGY TERMINATES FARM-IN WITH AMERICAN EXPLORATION CORP. Calgary, Alberta / PR Newswire - April 20, 2010 - American Exploration Corp. ("American" or the "Company") (AEXP-OTCBB) has been notified by Avere Energy, a TSX-V company (AVO-H.V), that despite best efforts, Avere has been unable to raise the required funds to implement a proposed Reactivation, and have therefore elected to cancel their proposed private placement. The proceeds of the financing were to be used to pay for the farm-in and drilling obligations with the Company on American's Haynesville shale gas prospect. In accordance with the terms of the Letter Agreement with American, the agreement has been terminated. American is presently working with Mainland Resources, Inc. (MNLU-OTCBB) towards a proposed merger in order to consolidate the business interests of both companies. For more information on American Exploration, investors should review American Exploration's filings with the United States Securities Commission at www.sec.gov. About American Exploration Corp. American Exploration Corp. is engaged in the exploration and development of oil and gas prospects with the potential for discovery of new or unconventional hydrocarbon resources in the continental United States. Contact: Mr. Steve Harding Tel. 403-233-8484 American Exploration Corp. Suite 700, 407 2nd St.
